Citation Nr: 1132066	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran had active military service from July 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.

In support of his claims, the Veteran testified at a hearing at the RO in August 2010 before the undersigned Acting Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  

Rice Consideration

The Board notes that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  In this case, the record raises a claim for TDIU. 


Below, the Board is granting the Veteran's claim for a rating higher than 70 percent for his PTSD.  However, the claim of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's PTSD causes total occupational and social impairment.

2.  The Veteran is unable to work or obtain and retain employment solely by virtue of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for a higher 100 percent schedular rating for his PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the Veteran's increased rating claim for PTSD, the Board need not discuss whether there has been VCAA compliance because the claim is being granted to the fullest extent possible.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

With respect to the TDIU claim, although the RO did not provide notice regarding the evidence necessary to establish a TDIU, the Board finds that such is not prejudicial in that a TDIU is granted below.

II.  PTSD

The Veteran is currently rated at 70 percent disabling for his PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the United States Court of Appeals for Veterans Claims (Court) 
Has also held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - here, since December 2007- until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2010); 38 C.F.R. § 3.400(o)(2) (2010).

PTSD is evaluated under the general rating formula for mental disorders, 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered various Global Assessment of Functioning (GAF) scores defined in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Here, the evidence of record supports assigning a higher schedular rating of 100 percent for the Veteran's PTSD due to his unemployability on account of this condition.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed his VA treatment records, supporting statements and the reports of his VA psychiatric examinations for compensation purposes.

In March 2009, the Veteran had a VA compensation examination for his PTSD.  The report notes that he has little social interaction and does not have a regular job.  The Veteran reports sleep problems, anxiety, depression, and takes medication to help with these symptoms.  The examiner specifically noted the Veteran was correctly orientated in all spheres (to time, person, place and situation) and he did not have delusions, hallucinations or psychoses.  Conversely, the examiner noted the Veteran's insight was very limited and his mood was depressed.  The examiner determined the Veteran is capable of managing his benefit payments.  Finally, the examiner assigned a GAF score of 48.

Additionally, the Veteran's VA treatment records, dated from December 2007 to August 2010 note his continued treatment for PTSD.  His GAF scores have been noted between 43 and 50. 

As explained, according to the DSM-IV, a GAF score between 41-50 indicates the Veteran has "serious" social and occupational impairment - and, in particular, that he is "unable to keep a job."  Moreover, his March 2009 VA examination notes that he does not have a job.  The examiner does not attribute his lack of employment to any specific event.  

Further, a July 2010 letter from his VA treating physician notes the Veteran's PTSD has not improved over time, even with treatment and medication.  In fact, his psychological and psychiatric disorders have gradually gotten worse.  Additionally, the VA treating physician notes the Veterans prognosis for significant clinical improvement is extremely poor.  He assigned a GAF score of 43.  

In the Veteran's August 2010 travel Board hearing testimony, he stated he does not have any relationship with his family.  He also reports suicidal feelings frequently.  The Veteran stated he hears voices, suffers from impaired memory, and nightmares.  Finally, if he does not take his medications he becomes "hostile."

Considering the VA compensation examination report, the findings of the Veteran's treating therapist, and his own statements, the Veteran exhibits the type, frequency and severity of symptoms required for a higher 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board finds that the Veteran is entitled to a 100 percent disability rating for his service-connected PTSD.


III.  TDIU

In July 2010, the Veteran's treating psychologist drafted a letter in support of his claim.  The VA psychologist stated that the Veteran manifested all vegetative clinical signs and symptoms of a major depressive disorder, in addition to his service-connected PTSD, which exacerbated the entire clinical picture.  The Veteran's pan-like anxiety and mixed depression have not improved over time, even with his current psychological and psychopharmacological treatment interventions.  In fact, it was noted that the Veteran's condition had recently become worse, especially given his inability to modulate his stress level, which appeared to be part of his overall personality structure.  The prognosis for significant clinical improvement was extremely poor given the nature, course, extent, and chronicity of his psychological/psychiatric status.  See VA Treating Physician's Letter, July 21, 2010.  This letter, in conjunction with the Veteran's March 2009 VA examination report, clearly indicates that the Veteran's PTSD signs and symptoms caused total occupational and social impairment.  Accordingly, the Board concludes that there is sufficient evidence that the Veteran is not capable of performing the mental acts required by employment, and that a TDIU is warranted.

ORDER

A higher 100 percent schedular rating for the PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a TDIU is granted.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A (West 2002).  Concerning the Veteran's claim for a back disorder, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

Review of the Veteran's claims file reveals that he was provided a VA spine examination in March 2009.  Following examination of the Veteran and review of the claims file, the VA examiner stated that it "was not at least as likely as not related to service since there was no back condition found on exit."  However, and more importantly, the Board finds this examination is incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The examiner did not provide a rationale as to the negative opinion given concerning the etiology of the Veteran's back disorder aside from the absence of the disorder in service.  

Here, specifically, the Veteran testified during his August 2010 travel Board hearing that he injured his back jumping out of helicopters with 60 pounds of gear on his back.  He stated he heard a snap and has suffered from back pain since.  Pursuant to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit addressed lay evidence as potentially competent to support the presence of a disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007), wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA spine examination with an orthopedic specialist to determine the likely nature and etiology of his current back disorder.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.

The VA examiner should state whether it is at least as likely as not that the Veteran suffers from a back disorder that is the result of a disease or injury in service. Specifically, the VA examiner is requested to address the Veteran's claimed in-service injury of jumping from a helicopter with 60 pounds of gear.

The term "as likely as not" (50 percent/greater probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Again, VA examiner should remain mindful of the decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), and Dalton v. Nicholson, 21 Vet. App. 23 (2007), as discussed above.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  If the claim is not granted to the Veteran's satisfaction, then send him a supplemental statement of the case addressing the claim and give him an opportunity to submit additional evidence and/or argument in response before returning this case to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


